PER CURIAM.
We reject the appellant’s contention that the trial court erred in denying his motion to suppress evidence and, therefore, affirm his judgment and sentences. We strike, however, the words “and pay for” from condition 8 of appellant’s orders of probation. Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995). We also strike the $33 cosVfine, which was imposed without the citation of statutory authority, without prejudice to the state seeking re-imposition on remand. Coby v. State, 666 So.2d 238 (Fla. 2d DCA 1996).
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and DANAHY and LAZZARA, JJ., concur.